Citation Nr: 0948368	
Decision Date: 12/23/09    Archive Date: 01/05/10

DOCKET NO.  04-36 746	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to an increased rating, prior to February 5, 
2007, for right knee arthritis with limitation of extension, 
rated as 20 percent disabling.  

2.  Entitlement to an increased rating for right knee 
arthritis with limitation of extension, currently rated as 30 
percent disabling.  

3.  Entitlement to an increased rating for right knee 
arthritis with limitation of flexion, currently rated as 10 
percent disabling.  

4.  Entitlement to a separate rating, prior to July 21, 2009, 
for right knee instability associated with serivce-connected 
right knee arthritis.  

5.  Entitlement to a higher evaluation for right knee 
instability, currently rated as 20 percent disabling.  

6.  Entitlement to an extraschedular evaluation for the 
service-connected right knee disability.  

7.  Entitlement to a total disability rating based on 
individual unemployability (TDIU).  


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of 
the United States


WITNESSES AT HEARING ON APPEAL

Veteran and Spouse


ATTORNEY FOR THE BOARD

M. Taylor, Counsel


INTRODUCTION

The Veteran served on active duty from September 1956 to 
October 1964.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from rating decisions of the Department of Veterans 
Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

This case has previously come before the Board.  In March 
2008, the case was remanded to the agency of original 
jurisdiction (AOJ) for additional development.  The case has 
been returned to the Board for further appellate review.  

The Board notes that the issues listed on the title page 
reflect determinations by the AOJ during the relevant period.  
In that regard, a September 2009 rating decision reflects 
that, prior to February 5, 2007, a 20 percent evaluation for 
right knee arthritis with limitation of extension was 
assigned and a 10 percent evaluation for limitation of 
flexion has been assigned.  The AOJ increased the rating for 
right knee arthritis with limitation of extension to 30 
percent, from February 5, 2007, and a separate 20 percent 
rating has been assigned for right knee instability 
associated with the service-connected right knee arthritis, 
from July 21, 2009.  The Board notes that since the increases 
and assignment of a separate 20 percent evaluation for right 
instability did not constitute a full grant of the benefits 
sought, the evaluation of the degree of impairment due to the 
service-connected right knee disability remains in appellate 
status.  AB v. Brown, 6 Vet. App. 35, 39 (1993).

The Veteran was afforded a travel Board hearing before the 
undersigned Acting Veterans Law Judge in January 2008.  A 
transcript of the hearing has been associated with the claims 
file.  

The issues in regard to an extraschedular evaluation for the 
service-connected right knee disability and a TDIU are 
addressed in the REMAND portion of the decision below and are 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.


FINDINGS OF FACT

1.  Prior to February 5, 2007, right knee limitation of 
extension is limited to no more than 15 degrees.  

2.  For the period between February 5, 2007, and July 21, 
2009, right knee limitation of extension is limited to no 
more than 20 degrees.  

3.  For the period prior to July 21, 2009, right knee 
limitation of flexion is limited to no more than 45 degrees.  

4.  The evidence tends to establish that, from February 5, 
2007, a separate 10 percent rating for mild right knee 
instability is warranted.  

5.  The competent evidence tends to establish that right knee 
instability results in a severe degree of impairment, from 
July 21, 2009.  

6.  The combined disability evaluation for the Veteran's 
right knee disability is 60 percent, from July 21, 2009, 
which is the maximum rating available and authorized under 
all applicable Diagnostic Codes.  


CONCLUSIONS OF LAW

1.  The criteria for a disability rating in excess of 20 
percent, prior to February 5, 2007, for right knee arthritis 
with limitation of extension have not been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.10, 
4.40, 4.45, 4.71a, Diagnostic Codes 5010-5261 (2009).

2.  The criteria for a disability rating in excess of 30 
percent for right knee arthritis with limitation of extension 
have not been met for the period between February 5, 2007 and 
June 21, 2009.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 
C.F.R. §§ 4.1, 4.3, 4.7, 4.10, 4.40, 4.45, 4.71a, Diagnostic 
Codes 5010-5261 (2009).

3.  The criteria for a disability rating in excess of 10 
percent for right knee arthritis with limitation of flexion 
have not been met for the period prior to June 21, 2009.  38 
U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.1, 4.3, 
4.7, 4.10, 4.40, 4.45, 4.71a, Diagnostic Code 5260 (2009).

4.  The criteria for a separate 10 percent disability rating, 
but no higher, for right knee instability associated with 
service-connected right knee arthritis have been met, from 
February 5, 2007.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 
C.F.R. §§ 4.1-4.7, 4.21, 4.71a, Diagnostic Code 5257 (2009).

5.  The criteria for a 30 disability rating for right knee 
instability associated with service-connected arthritis have 
been met, from July 21, 2009.  38 U.S.C.A. §§ 1155, 5107 
(West 2002); 38 C.F.R. §§ 4.1-4.7, 4.21, 4.71a, Diagnostic 
Code 5257 (2009).

6.  There is no legal basis for the assignment of a schedular 
disability rating in excess of 60 percent for a right knee 
disability, from July 21, 2009.  38 U.S.C.A. §1155 (West 
2002); 38 C.F.R. §§ 4.25, 4.71a, Diagnostic Codes 5003, 5010, 
5055, 5256, 5257, 5258, 5259, 5260, 5261, 5262, 5263; 38 
C.F.R. § 4.68 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

With respect to the claimant's claim, VA has met all 
statutory and regulatory notice and duty to assist 
provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326. 

In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) 
(Pelegrini II), the United States Court of Appeals for 
Veterans Claims (Court) held that VA must request that the 
claimant provide any evidence in his possession that pertains 
to the claim based upon 38 C.F.R. § 3.159(b).  The 
requirement of requesting that the claimant provide any 
evidence in his possession that pertains to the claim was 
eliminated by the Secretary during the course of this appeal.  
See 73 Fed. Reg. 23353 (final rule revising 38 C.F.R. 
§ 3.159(b) to rescind fourth element notice as required under 
Pelegrini II, effective May 30, 2008).  Thus, any error 
related to this element is harmless.  However, although this 
notice is no longer required, the Board notes that the 
veteran was aware that it was ultimately his responsibility 
to give VA any evidence pertaining to the claim.  The June 
2002, January 2005 and April 2008 letters told him to provide 
any relevant evidence in his possession.  See Pelegrini, 18 
Vet. App. at 120.  

In Vazquez-Flores v. Peake, 22 Vet. App. 37, 46 (2008), the 
Court held that for an increased-compensation claim, 38 
U.S.C.A. § 5103(a) requires, at a minimum, that the Secretary 
notify the claimant that, to substantiate a claim, the 
claimant must provide, or ask the Secretary to obtain, 
medical or lay evidence demonstrating a worsening or increase 
in severity of the disability and the effect that worsening 
has on the claimant's employment and daily life; that if the 
diagnostic code under which the claimant is rated contains 
criteria necessary for entitlement to a higher disability 
rating that would not be satisfied by the claimant 
demonstrating a noticeable worsening or increase in severity 
of the disability and the effect of that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the Secretary must provide at 
least general notice of that requirement to the claimant; and 
that the claimant must be notified that, should an increase 
in disability be found, a disability rating will be 
determined by applying relevant diagnostic codes, which 
typically provide for a range in severity of a particular 
disability from noncompensable to as much as 100 percent 
(depending on the disability involved), based on the nature 
of the symptoms of the condition for which disability 
compensation is being sought, their severity and duration, 
and their impact upon employment and daily life.  

During the course of the appeal, Vazquez-Flores v. Peake was 
vacated.  See Vazquez-Flores v. Shinseki, No. 08-7150 (Fed. 
Cir. Sep. 4, 2009).  Thus, any error related to VA notifying 
the Veteran of alternative diagnostic codes or potential 
"daily life" evidence is harmless.  However, although this 
notice is no longer required, the Board notes that the April 
2008 letter provided him with examples of the types of 
medical and lay evidence that the claimant may submit (or ask 
the Secretary to obtain) that are relevant to establishing 
entitlement to increased compensation-e.g., competent lay 
statements describing symptoms, medical and hospitalization 
records, medical statements, employer statements, job 
application rejections, and any other evidence showing an 
increase in the disability or exceptional circumstances 
relating to the disability.  The April 2008 letter also 
discussed the appropriate disability rating or effective date 
to be assigned.  See Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).

The claimant's pertinent medical records have been obtained, 
to the extent available.  38 U.S.C.A. § 5103A; 38 C.F.R. 
§ 3.159.  The Board notes in correspondence received at the 
Board in September 2009, the Veteran stated that he had 
treatment at a VA facility on August 11, 2009, and while the 
August 11, 2009 records have not been associated with the 
claims file, the 2009 treatment records would no bearing on 
the evaluation of the degree of impairment due to the 
service-connected right knee disability prior to August 2009.  
Only records from that time period would be germane to rating 
the Veteran's knee disability for the periods prior to June 
21, 2009.  In addition, the maximum evaluation for right knee 
instability assigned herein results in a combined rating of 
60 percent, from July 21, 2009, and, as discussed more fully 
below, a combined rating in excess of 60 percent for the 
degree of impairment due to the service-connected right knee 
disability is precluded by law.   The Board notes that 
consideration of an extraschedular evaluation and entitlement 
to a total disability rating based on individual 
unemployability, which are issues that could be influenced by 
the new treatment records, are the subject of the remand 
below.  Thus, the Board finds there has been no prejudice.  

The duty to assist does not require that a claim be remanded 
solely because of the passage of time since an otherwise 
adequate VA examination was conducted.  See VAOPGCPREC 11-95.  
The July 2002, February 2005, February 2007, and July 2009 VA 
examination reports are thorough and supported by VA records.  
The examination reports in this case are adequate upon which 
to base a decision.  The records satisfy 38 C.F.R. § 3.326.  
Moreover, as noted above, by virtue of this decision, the 
Veteran is now receiving the maximum disability evaluation 
allowed for his right knee disability.  A more current VA 
examination report would there be superfluous.  The Board 
also notes that any question of the adequacy of the earlier 
VA examinations is essentially a moot point.  The status of 
the Veteran's right knee during the earlier (2002, 2005, and 
2007) examinations is inherently time sensitive.  New 
examination findings could in no way be applied to the 
Veteran's status during those earlier periods.

Thus, the Board finds even if there was VCAA deficiency, the 
evidence of record is sufficient to rebut this presumption of 
prejudice as the record shows that this error was not 
prejudicial to the claimant and the essential fairness of the 
adjudication process in this case was preserved.  



As there is no indication that any failure on the part of VA 
to provide additional notice or assistance reasonably affects 
the outcome of this case, the Board finds that any such 
failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 
103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 
444 F.3d 1328 (Fed. Cir. 2006).  

In summary, the Board finds that "it is difficult to discern 
what additional guidance VA could have provided to the 
veteran regarding what further evidence he should submit to 
substantiate his claim."  Conway v. Principi, 353 F.3d 1369 
(Fed. Cir. 2004); see also Livesay v. Principi, 15 Vet. App. 
165, 178 (2001) (en banc) (observing that "the VCAA is a 
reason to remand many, many claims, but it is not an excuse 
to remand all claims."); Reyes v. Brown, 7 Vet. App. 113, 
116 (1994); Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) 
(both observing circumstances as to when a remand would not 
result in any significant benefit to the claimant).

Criteria

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Rating Schedule), 38 
C.F.R. Part 4 (2009).  The percentage ratings contained in 
the Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual conditions in 
civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 
(2009).

Separate diagnostic codes identify the various disabilities.  
Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.  Any reasonable doubt 
regarding a degree of disability will be resolved in favor of 
the veteran.  38 C.F.R. § 4.3 (2009).  Where service 
connection has already been established and an increase in 
the disability rating is at issue, it is the present level of 
disability that is of primary concern.  See Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994).  Separate ratings for 
distinct periods of time, based on the facts are for 
consideration.  See Hart v. Mansfield, 21 Vet. App. 505 
(2007).

The basis of disability evaluation is the ability of the body 
as a whole, or of the psyche, or of a system or organ of the 
body to function under the ordinary conditions of daily life 
including employment.  38 C.F.R. § 4.10 (2009).

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in parts of the system, 
to perform the normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  Functional loss may be due to the absence or 
deformity of structures or other pathology, or it may be due 
to pain, supported by adequate pathology and evidenced by the 
visible behavior in undertaking the motion.  Weakness is as 
important as limitation of motion, and a part that becomes 
painful on use must be regarded as seriously disabled.  38 
C.F.R. § 4.40 (2009).

With respect to joints, in particular, the factors of 
disability reside in reductions of normal excursion of 
movements in different planes.  Inquiry will be directed to 
more or less than normal movement, weakened movement, excess 
fatigability, incoordination, pain on movement, swelling, 
deformity or atrophy of disuse.  38 C.F.R. § 4.45 (2009).

The intent of the Rating Schedule is to recognize actually 
painful, unstable or malaligned joints, due to healed injury, 
as entitled to at least the minimum compensable rating for 
the joint.  38 C.F.R. § 4.59 (2009).

Normal (full) range of motion of the knee is from 0 degrees 
of extension to 140 degrees of flexion.  38 C.F.R. § 4.71, 
Plate II.

38 C.F.R. Part 4, Diagnostic Code 5003, provides that 
degenerative arthritis established by x-ray findings will be 
rated on the basis of limitation of motion under the 
appropriate diagnostic codes for the specific joint or joints 
involved.  When however, the limitation of motion of the 
specific joint or joints involved is noncompensable under the 
appropriate diagnostic codes, a rating of 10 percent is for 
application for each such major joint of group of minor 
joints affected by limitation of motion to be combined, not 
added, under Diagnostic Code 5003.  Limitation of motion must 
be objectively confirmed by findings such as swelling, muscle 
spasm, or satisfactory evidence of painful motion.  In the 
absence of limitation of motion, a 10 percent evaluation is 
warranted with x-ray evidence of involvement of 2 or more 
major joints or 2 or more minor joint groups.  A 20 percent 
evaluation requires x-ray evidence of involvement of 2 or 
more major joints or 2 or more minor joint groups, with 
occasional incapacitating exacerbations.

Separate ratings may be assigned for arthritis with 
limitation of motion of a knee (Diagnostic Codes 5003-5010) 
and for instability of a knee (Diagnostic Code 5257). 
VAOPGCPREC 23-97 (July 1, 1997), published at 62 Fed. Reg. 
63,604 (1997) and VAOPGCPREC 9-98 (August 14, 1998), 
published at 63 Fed. Reg. 56,704 (1998).  Under Diagnostic 
Code 5257, a 10 percent rating is warranted for impairment of 
the knee with slight recurrent subluxation or lateral 
instability; a 20 percent rating is warranted for impairment 
of the knee with moderate recurrent subluxation or lateral 
instability; and a 30 percent rating is warranted for 
impairment of the knee with severe recurrent subluxation or 
lateral instability.  38 C.F.R. § 4.71a, Diagnostic Code 5257 
(2009).

Limitation of flexion of the leg to 60 degrees is rated as 0 
percent disabling; flexion limited to 45 degrees is rated as 
10 percent disabling; flexion limited to 30 degrees is rated 
as 20 percent disabling; and flexion limited to 15 degrees is 
rated as 30 percent disabling.  38 C.F.R. § 4.71a, Diagnostic 
Code 5260.

Limitation of extension of the leg to 5 degrees is rated as 0 
percent disabling; extension limited to 10 degrees is rated 
as 10 percent disabling; extension limited to 15 degrees is 
rated as 20 percent disabling; extension limited to 20 
degrees is rated as 30 percent disabling; extension limited 
to 30 degrees is rated as 40 percent disabling; and extension 
limited to 45 degrees is rated as 50 percent disabling.  38 
C.F.R. § 4.71a, Diagnostic Code 5261.

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

Analysis

Initially, the Board notes that there has been substantial 
compliance in regard to the Board's March 2008 remand.  The 
Veteran was provided with additional notice and afforded a VA 
examination.  Thus, the Board proceeds to a determination, to 
the extent possible.  

In March 2002, the Veteran filed a claim for an increased 
rating for service-connected right knee degenerative joint 
disease asserting that the right knee symptoms were worse, 
with increased pain and instability resulting in an altered 
gait.  A September 2009 rating decision shows that staged 
ratings have been assigned for the right knee disability 
during the relevant period, that is, separate ratings for 
separate periods of time based on the facts found.  See Hart 
v. Mansfield, 25 Vet. App. 505 (2007); Fenderson v. West, 12 
Vet. App. 119 (1999) (i.e., assignment of different ratings 
for distinct periods of time, based on the facts).  

In addition, separate evaluations have been assigned for 
right knee limitation of extension and flexion, as well as 
for instability.  The Board notes that separate ratings may 
be assigned for arthritis with limitation of motion of a knee 
(Diagnostic Codes 5003-5010) and for instability of a knee 
(Diagnostic Code 5257).  VAOPGCPREC 23-97 (July 1, 1997), 
published at 62 Fed. Reg. 63,604 (1997) and VAOPGCPREC 9-98 
(August 14, 1998), published at 63 Fed. Reg. 56,704 (1998).  
Further, separate ratings for flexion and extension may 
assigned.  VAOPGCPREC 9-04 (September 17, 2004), published at 
69 Fed. Reg. 59,990 (2004).  

Prior to February 5, 2007

A 20 percent evaluation has been assigned for right knee 
arthritis with limitation of extension under Diagnostic Codes 
5010-5261.  A 10 percent rating has been assigned for right 
knee arthritis with limitation of flexion under Diagnostic 
Code 5260.  The Veteran asserts that a rating in excess of 20 
percent is warranted for right knee limitation of extension 
and in excess of 10 percent for right knee limitation of 
flexion.  

Having reviewed the record, the Board finds that a rating in 
excess of 20 percent is not warranted for right knee 
limitation of extension and that a rating in excess of 10 
percent is not warranted for right knee limitation of 
flexion.  The competent evidence does not establish actual 
limitation of extension or the functional equivalent of 
limitation of extension limited to 20 degrees or actual 
limitation of flexion or the functional equivalent of 
limitation of flexion limited to 30 degrees.  

In a March 2002 VA record, right knee extension was to 0 
degrees and flexion was to 110 degrees and degenerative 
changes in the right knee were noted to be moderate.  The 
Board notes that no instability was reported and thus a 
separate rating under Diagnostic Code 5257 is not warranted.  
In addition, in May 2002, extension was to 0 degrees and 
flexion was to 100 degrees.  A July 2002 VA examination 
reported recorded extension as being to 0 degrees, and 
flexion was to 110 degrees.  

The July 2002 VA examination report notes a normal gait, and 
while the February 2005 VA examination report reflects 
complaints of constant right knee swelling, pain, and loss of 
range of motion, worse with standing for prolonged periods 
and walking long distances, and moderate patellofemoral 
crepitus with terminal extension was noted, -15 degrees of 
extension to 0 degrees was reported, and flexion was to 95 
degrees.  The Board notes that while the July 2009 VA 
examination report notes that the right knee symptoms had 
progressively worsened since the initial in-service injury in 
the 1960s, the competent evidence does not establish actual 
limitation of extension or the functional equivalent of 
limitation of extension limited to 20 degrees or actual 
limitation of flexion or the functional equivalent of 
limitation of flexion limited to 30 degrees, prior to 
February 5, 2007.  

The Board has specifically considered the guidance of 38 
C.F.R. §§4.40, 4.45, 4.59, and Deluca v. Brown, 8 Vet. App. 
202 (1995).  It is not disputed that the Veteran has pain on 
motion, but the Board finds that the 20 percent disability 
rating assigned for limitation of extension and the 10 
percent rating assigned for limitation of flexion adequately 
compensates him for his pain and functional loss in this 
case.  While the July 2002 VA examination notes an additional 
10 degrees in limitation of flexion due to pain, and October 
2003 record reflects that right knee degenerative arthritis 
was moderate to moderate plus, and the February 2005 VA 
examination report notes fatigability resulting in an 
increased antalgic gait after one minute and 40 seconds on 
the treadmill, such findings do not establish actual 
limitation of extension or the functional equivalent of 
limitation of extension limited to 20 degrees or actual 
limitation of flexion or the functional equivalent of 
limitation of flexion limited to 30 degrees.  The Board notes 
that the 20 percent rating assigned for limitation of 
extension and the 10 percent assigned for limitation of 
flexion contemplate flare ups to include loss of time from 
exacerbations of right knee arthritis with limitation of 
motion.  38 C.F.R. § 4.1 (2009).  

A determination as to the degree of impairment due to right 
knee limitation of extension and flexion requires competent 
evidence.  The Veteran is competent to report his symptoms, 
as well as that he is worse.  As a layman, however, his 
opinion alone is not sufficient upon which to base a 
determination as to the degree of impairment due to service-
connected disability.  Rather, the Board must weigh and 
assess the competence and credibility of all of the evidence 
of record.  See Espiritu v. Derwinski, 2 Vet. App. 492, 494- 
95 (1992); See Buchanan v. Nicholson, 451 F.3d 1331 (Fed. 
Cir. 2006); Washington v. Nicholson, 19 Vet. App. 362, 368-69 
(2005); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 
2007); See Barr v. Nicholson, 21 Vet. App. 303 (2007).  

In making this determination, the Board has accorded more 
probative value to the July 2002 and February 2005 VA 
opinions as to the degree of impairment due to right knee 
limitation of extension and limitation of flexion due to 
arthritis.  The examination reports are detailed and the 
objective findings reported are based on reliable principles.  
The examination reports are adequate and the Board is able to 
conclude that a medical expert has applied valid medical 
principles based on reliable standards.  See Nieves-Rodriguez 
v. Peake, 22 Vet. App. 295 (2008).

From February 5, 2007

A 30 percent evaluation has been assigned for right knee 
limitation of extension under Diagnostic Codes 5010-5261.  
Right knee limitation of flexion is assigned a 10 percent 
rating under Diagnostic Code 5260.  The Veteran asserts that 
a rating in excess of 30 percent is warranted for right knee 
limitation of extension and in excess of 10 percent for right 
knee limitation of flexion.  

Having reviewed the record, the Board finds that a rating in 
excess of 30 percent is not warranted for right knee 
limitation of extension and that a rating in excess of 10 
percent is not warranted for right knee limitation of 
flexion.  The competent evidence does not establish actual 
limitation of extension or the functional equivalent of 
limitation of extension limited to 30 degrees, and does not 
establish actual limitation of flexion or the functional 
equivalent of limitation of flexion limited to 30 degrees or 
less.  

In that regard, the February 2007 VA examination report notes 
-20 degrees of extension to 0 degrees, and flexion was to 85 
degrees.  Thus, the Board finds that the competent evidence 
does not establish actual limitation of extension or the 
functional equivalent of limitation of extension limited to 
30 degrees, or actual limitation of flexion or the functional 
equivalent of limitation of flexion limited to 30 degrees or 
less.  

The Board has specifically considered the guidance of 38 
C.F.R. §§4.40, 4.45, 4.59, and Deluca v. Brown, 8 Vet. App. 
202 (1995).  It is not disputed that the Veteran has pain on 
motion, but the Board finds that the 30 percent disability 
rating assigned for limitation of extension and the 10 
percent rating assigned for limitation of flexion adequately 
compensates him for his pain and functional loss due to right 
knee arthritis with limited flexion and extension in this 
case.  

In addition, the Board notes that while the February 2007 VA 
examination report notes a history of 12 episodes of 
incapacitation due to right knee pain in the previous year 
was noted, with each episode requiring three days of bed 
rest, incapacitation due to the right knee disability is not 
documented in the record.  The Board notes that a mere 
transcription of lay history is not transformed into 
competent medical evidence merely because the transcriber 
happens to be a medical professional.  LeShore v. Brown, 8 
Vet. App. 406 (1995).  Findings during the relevant period 
essentially consist of notation of age-appropriate motor 
strength with no edema, cyanosis or clubbing of the 
extremities in March 2005, and symmetric and bilateral pulses 
in the extremities in May 2005 and February 2006.  
Regardless, the 30 percent rating assigned herein for 
limitation of extension and the 10 percent rating assigned 
for limitation of flexion, contemplates flare ups to include 
loss of time from exacerbations of right knee arthritis with 
limitation of extension and flexion.  38 C.F.R. § 4.1 (2009).  

In regard to right knee instability, as noted the AOJ has 
assigned a separate 20 percent rating for moderate right knee 
instability under Diagnostic Code 5257, from July 21, 2009.  
Under Diagnostic Code 5257, a 10 percent rating is warranted 
for impairment of the knee with slight recurrent subluxation 
or lateral instability; a 20 percent rating is warranted for 
impairment of the knee with moderate recurrent subluxation or 
lateral instability; and a 30 percent rating is warranted for 
impairment of the knee with severe recurrent subluxation or 
lateral instability.  38 C.F.R. § 4.71a, Diagnostic Code 5257 
(2009).

Having reviewed the evidence, the Board finds that, from 
February 5, 2007, a separate 10 percent rating, but no 
higher, for right knee instability is supportable under 
Diagnostic Code 5257.  In addition, a finding in favor of a 
30 percent rating, from July 21, 2009 is supportable.  

In this case, the Board finds that the evidence, to include 
the Veteran's credible complaints of his right knee giving 
way on VA examination in February 2007 and his sworn 
testimony in that regard, Transcript at 11-12 (2008), tends 
to establish that a separate 10 percent rating is warranted 
under Diagnostic Code 5257 for right knee instability, from 
February 5, 2007.  The competent evidence does not establish 
that a rating in excess of 10 percent is warranted.  The 
Board notes that while findings on VA examination in February 
2007 include severe posttraumatic arthritis, a severe 
antalgic gait and marked narrowing of the mediolateral joint 
line space on x-ray examination of the right knee, the report 
of examination does not contain an objective finding of 
instability or recurrent subluxation.  In addition, the 
Veteran reported only intermittent locking on VA examination 
in February 2007, and testified that daily right knee 
instability occurred from time to time.  Id. at 11.  The 
Board finds that the competent evidence does not establish 
more than a mild degree of impairment due to right knee 
instability, prior to July 21, 2009.  

From July 21, 2009

From July 21, 2009, a 20 percent rating has been assigned for 
right knee instability under Diagnostic Code 5257.  In this 
case, and while there is some doubt, in resolving all doubt 
in favor of the Veteran, the Board finds that a 30 percent 
rating for right knee instability is supportable, from July 
21, 2009.  On VA examination in July 2009, the examiner 
reported right knee medial/lateral instability and collateral 
instability, and while it was noted to be moderate, a severe 
degree of impairment was noted with some activities of daily 
living, to include chores, exercise, sports and recreation.  
In addition, giving way of the right knee was noted, and at 
the hearing, the Veteran provided sworn testimony to the 
effect that his right knee instability is severe, that he 
wore a knee brace 50 percent of the time, and that he uses a 
wheel chair, at times, in order to prevent a fall.  
Transcript at 11-12 (2008).  The undersigned found the 
Veteran to be credible in this regard.  In addition, the 
February 2005 VA examination report notes that the Veteran 
was a limited community ambulator without the use of an 
assistive device secondary to his right knee disability.  In 
this case, there is competent evidence tending to establish a 
severe degree of impairment due to right knee instability, 
and the Board finds the Veteran's right knee instability more 
nearly approximates a severe degree of impairment.  

As a result of this decision, the Board observes that the 
combined disability evaluation for the Veteran's right knee 
disability now equates to a 60 percent rating - a 30 percent 
evaluation for instability, from July 21, 2009, as noted, the 
Veteran's right knee limitation of extension is assigned a 30 
percent evaluation, and a 10 percent evaluation is assigned 
for right knee limitation of flexion.  See 38 C.F.R. 
§ 4.25 (2009).  The "amputation rule" provides that the 
combined rating for disabilities of an extremity cannot 
exceed the rating for amputation at the elective level.  38 
C.F.R. § 4.68 (2009).  

The current 60 percent rating would apply if there was an 
amputation of the thigh, above the knee, at the middle or 
lower third. 38 C.F.R. Part 4, Diagnostic Code 5162 (2009).  
Amputation of a leg with defective stump and thigh amputation 
recommended or amputation not improvable by prosthesis 
controlled by natural knee action may also be assigned a 60 
percent evaluation.  38 C.F.R. Part 4, Diagnostic Codes 5163 
and 5164 (2009).

The next higher rating, 80 percent, requires an amputation of 
a lower extremity at the upper third of the thigh, with the 
point of amputation at or above a point one-third of the 
distance from the perineum to the knee joint, measured from 
the perineum.  38 C.F.R. Part 4, Diagnostic Code 5161 (2009).  
A review of the evidence does not reflect the veteran's right 
knee disability to more closely resemble that of an 
amputation of a lower extremity at the upper third of the 
thigh.  Although the Veteran is often uses a knee brace for 
support and infrequently relies on a wheelchair due to pain 
and instability, he is still shown to be able to walk.  He is 
not bedridden and does not require the use of wheelchair.  
The Board again acknowledges that the evidence of record 
supports a finding that his right knee disability results in 
severe instability along with limitation of extension and 
flexion with pain.  However, at his most recent (June 2009) 
examination, his right knee range of motion was noted to be 
20 to 70 degrees with pain on motion.  There was no 
ankylosis.

Thus, assuming arguendo, that the hypothetical elective level 
of the amputation is above the knee joint, a 60 percent 
combined rating would be the maximum assignable under the 
"Amputation Rule" set forth in 38 C.F.R. § 4.68 and Codes 
5161, 5162-5164, since a prosthetic right knee joint would 
not involve the upper third of the right thigh.  In other 
words, the 60 percent rating currently in effect for service-
connected right knee disability is the maximum assignable 
irrespective of the intensity of disability at the elective 
level, middle and lower third of the right thigh.

Therefore, as a matter of law, a rating in excess of the 60 
percent rating for the residuals of the right total knee is 
not assignable.  See Sabonis v. Brown, 6 Vet. App. 426, 430 
(1994) (where the law and not the evidence is dispositive, 
the claim should be denied or the appeal to the Board 
terminated as a consequence of the absence of legal merit or 
lack of entitlement under the law).  Put another way, the 
combined evaluation for the right lower extremity disability 
cannot exceed 60 percent.  Consequently, the issue in regard 
to higher evaluations for right knee limitation of flexion 
and extension does not merit further consideration, from July 
21, 2009.  

In sum, the preponderance of the evidence is against a rating 
in excess of 20 percent for right knee limitation of 
extension, prior to February 5, 2007, against a rating in 
excess of 30 percent for right knee limitation of extension, 
and against a rating in excess of 10 percent for right knee 
limitation of flexion, and there is no doubt to be resolved.  
The evidence is in favor of a separate 10 percent evaluation, 
but no higher, for right knee instability, from February 5, 
2007, and in favor of a 30 percent rating for right knee 
instability, from July 21, 2009.  From July 21, 2009, the 
combined rating for the degree of impairment due to the 
Veteran's right knee disability is 60 percent and a higher 
combined rating is precluded by law.  Consequently, the 
benefits sought on appeal are denied in part, and granted, in 
part.  


ORDER

Prior to February 5, 2007, a rating in excess of 20 percent 
for right knee arthritis with limitation of extension is 
denied.  

A rating in excess of 30 percent for right knee arthritis 
with limitation of extension between February 5, 2007 and 
July 21, 2009, is denied.  

A rating in excess of 10 percent for right knee arthritis 
with limitation of flexion prior to July 21, 2009, is denied.

From February 5, 2007, a separate 10 percent evaluation for 
right knee instability is granted, subject to the controlling 
regulations applicable to the payment of monetary benefits.

A 30 percent rating for right knee instability is granted, 
from July 21, 2009, subject to the controlling regulations 
applicable to the payment of monetary benefits.

REMAND

During the pendency of this appeal, a decision of the United 
States Court of Appeals for Veterans Claims (Court) was 
issued, setting forth a three-step analysis which provides 
additional guidance in determining whether referral for 
extraschedular consideration is appropriate.  See Thun v. 
Peake, 22 Vet. App. 111 (2008).  Although this decision did 
not result in changes to the requirements for extraschedular 
consideration, the three-step process outlined in Thun 
provides a useful analytical framework for evaluating whether 
an extraschedular rating is appropriate.

According to Thun, the initial step is a comparison between 
the level of severity and symptomatology of the claimant's 
service-connected disability with the established criteria 
found in the rating schedule for that disability.  Id.  If 
the criteria reasonably describe the claimant's disability 
level and symptomatology, then the claimant's disability 
picture is contemplated by the rating schedule, the assigned 
schedular evaluation is, therefore, adequate, and no referral 
is required.

In the second step of the inquiry, however, if the schedular 
evaluation does not contemplate the claimant's level of 
disability and symptomatology and is found to be inadequate, 
the RO or Board must determine whether the claimant's 
exceptional disability picture exhibits other related factors 
such as those provided by the regulation as "governing 
norms."  38 C.F.R. 3.321(b)(1) (related factors include 
"marked interference with employment" and "frequent 
periods of hospitalization").  When the rating schedule is 
inadequate to evaluate a claimant's disability picture and 
that picture has related factors such as marked interference 
with employment or frequent periods of hospitalization, then 
the case must be referred to the Under Secretary for Benefits 
or the Director of the Compensation and Pension Service for 
completion of the third step--a determination of whether, to 
accord justice, the claimant's disability picture requires 
the assignment of an extraschedular rating.  Id.

Taking into account all of the relevant evidence of record, 
the Board finds that the established criteria found in the 
rating schedule do not adequately account for the level of 
severity of the Veteran's right knee disability.  See Thun, 
supra.  Additionally, his service-connected disability has 
been shown to cause marked interference with his employment 
beyond that contemplated by the Schedule for Rating 
Disabilities.  See id.  The evidence in this case, to the 
include the July 2009 VA examination report noting that the 
Veteran's occupation had been a police officer and that his 
right knee disability would make difficult employment 
requiring prolonged standing and walking long distances, and 
that he was unable to climb squat or kneel and was a limited 
community ambulator without assistive device, presents such 
an exceptional or unusual disability picture so as to warrant 
a referral of the claim to the Under Secretary for Benefits 
or the Director, Compensation and Pension Service, for 
consideration of "an extraschedular evaluation commensurate 
with the average earning capacity impairment due exclusively 
to the service-connected disability or disabilities."  See 
38 C.F.R. § 3.321(b)(1) (2009); VAOPGCPREC 6- 96; Floyd v. 
Brown, 9 Vet. App. 88, 95 (1996); Bagwell v. Brown, 9 Vet. 
App. 337, 339 (1996).  In this regard, the RO's failure to 
consider whether referral for extraschedular consideration is 
needed cannot be considered harmless error.  Under these 
circumstances, the case must be remanded to the AOJ for 
referral of the claim to the Under Secretary for Benefits or 
the Director, Compensation and Pension Service, for 
consideration of an extraschedular evaluation.  See Floyd, 9 
Vet. App. at 95-96 (explaining "the correct course of action 
for the Board in extra-schedular consideration cases such as 
this one is to raise the issue and remand it for the proper 
procedural actions outlined in 38 C.F.R. § 3.321(b)(1)").

In addition, as noted, the evidence includes the July 2009 VA 
examiner's report to the effect that the Veteran's occupation 
had been a police officer and that his right knee disability 
would make difficult employment requiring prolonged standing 
and walking long distances, and that he was unable to climb 
squat or kneel and was a limited community ambulator without 
assistive device.  The Veteran has therefore raised the issue 
of a total disability rating for compensation based on 
individual unemployability (TDIU).  See Roberson v. Principi, 
251 F.3d 1378, 1384 (Fed. Cir. 2001) (Once a veteran submits 
evidence of medical disability and additionally submits 
evidence of unemployability, VA must consider total rating 
for compensation based upon individual unemployability).  The 
Court recently held that a request for TDIU is not a separate 
claim for benefits, but rather involves an attempt to obtain 
an appropriate rating for a disability or disabilities, 
either as part of the initial adjudication of a claim or, if 
a disability upon which entitlement to TDIU is based has 
already been found to be service connected, as part of a 
claim for increased compensation.  Rice v. Shinseki, 22 Vet. 
App. 447, 453 (2009).  If the claimant or the record 
reasonably raises the question of whether the Veteran is 
unemployable due to the disability for which an increased 
rating is sought, then part and parcel to that claim for an 
increased rating is whether a TDIU as a result of that 
disability is warranted.  Id at 455.  Thus, the matter of 
entitlement to a TDIU should be remanded to the RO for 
consideration in accordance with the holding in Rice.

Lastly, the Board notes that in correspondence received at 
the Board in September 2009, the Veteran stated that he had 
had treatment at a VA pain clinic on August 11, 2009.  These 
records have not been associated with the claims file.  

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should associate any recent 
relevant unobtained VA treatment records 
with the claims file, and particularly 
records from the identified VA facility, 
dated August 11, 2009.  All records 
obtained should be associated with the 
claims file.  

2.  The AOJ should refer the case to the 
Under Secretary for Benefits or the 
Director of the Compensation and Pension 
Service for a determination as to whether 
the claimant's disability picture 
warrants the assignment of an 
extraschedular rating.

3.  Thereafter, the AOJ should address 
entitlement to an extraschedular 
evaluation and a TDIU for right knee 
arthritis with limitation of extension 
and flexion, and associated instability.  
If the benefits sought on appeal are not 
granted, the Veteran and his 
representative should be furnished a 
supplemental statement of the case and 
afforded a reasonable opportunity to 
respond before the record is returned to 
the Board for further review.

The Veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).  



______________________________________________
MICHAEL A. HERMAN
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


